     Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 1 of 25



                 IN THE UNITED STAT 94,..5_,TRICT COURT
                 FOR THE MIDDLr            *4--OF ALABAMA
                         NORTHERN DIVISIQN
                             2519 APR -LI P I:
CHARLES L. BURTON,JR.,            'DEBRA P. HACK TT. Ct..K
                                    U.S. DISTRICT OURT
                            piaintikiDDLE DISTRi T         4919._ ca.. aqii   erm
                       v.

JEFFERSON DUNN,Commissioner, Alabama                         CAPITAL CASE
Department of Corrections,

                            Defendant.


                                   COMPLAINT

      Plaintiff Charles L. Burton,Jr. brings this action under the Religious Land Use

and Institutionali7ed Persons Act of 2000 ("RLUIPA"), 42 U.S.C. §§ 2000cc et seq.,

the Alabama Religious Freedom Amendment to its State Constitution ("ARFA"), and

the Establishment Clause and Free Exercise Clause of the First Amendment to the

United States Constitution pursnant to 42 U.S.C. § 1983.

                        PRELIMINARY STATEMENT

      1.    An Alabama jury has sentenced Mr. Burton to death, and he presently

awaits that fate at the Holman Correctional Facility ("Holman")in Atmore, Alabama.

      2.    Mr. Burton converted to Islam 47 years ago and is a devout Muslim.

      3.    As part of his faith, Mr. Burton has a sincerely held religious belief in the

importance of a religious advisor of the Muslim faith (an irnam) to be physically

present in the execution chamber at the time of his execution, to provide spiritual
                                           1
     Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 2 of 25



comfort and ease his transition from the world of the living to that of the dead.

Absent the secure promise of an imam at that time and place, Mr. Burton has suffered

and will continue to suffer grave spiritual and emotional harm.

       4.     Mr. Burton therefore asks for an imam to be physically present with him

in the execution chamber at the time of his execution.

       5.     Mr. Burton also objects to having Chaplain Chris Summers, a mainline

Protestant Christian and the only chaplain employed at Holman, physically present

with him in the execution chamber at the time of his executionas Chaplain

Sumrners has been at virtually every execution at Holman over the past 20 years.

       6.     The Alabama Department of Corrections (the "ADOC") however, has

made clear it will not accommodate such a request or objection. The ADOC has

done so despite having cleared religious leaders from other faiths to visit Holman and

spend time with death-sentenced inmates without a physical barrier, and despite the

demonstrated feasibility of having a religious advisor in the execution chamber at the

time of execution, as evidenced by the prison chaplain's attendance at virtually every

execution at Holman over the past 20 years.

       7.    The ADOC's actions violate two of the most elementary principles of

our constitutional democracy, principles that the law requires to be honored even in

prison: to be able to practice one's religion free from substantial and unjustified

governmental burdens, and to be free from governmental discrimination based on

one's religion.
                                          2
     Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 3 of 25



      8.     The foregoing principles are all the more important at the time of an

inmate's execution, when the state inflicts the most severe punishment available and

the stakes for the condemned could not be higher.

      9.     Mr. Burton's request for the physical presence of a religious advisor of

his faith to minister to him at the moment of his death is not the first such request the

ADOC has refused.

      10.    On February 7, 2019, the State of Alabama executed a Muslim inmate at

Holman, Domineque Hakim Marcelle Ray, without the presence of an imam in the

execution chamber.     Mr. Ray had requested that the ADOC exclude Chaplain

Summers from the chamber and permit his imam to be present instead. Although the

ADOC ultimately agreed to "waive the presence of the Protestant chaplain in the

execution chambee for Mr. Ray's execution,it would not allow the imam.

      11.    In briefing on a motion to stay the execution in Mr. Ray's case, the

ADOC initially suggested that it had changed the policy to bar all religious advisors

from the execution chamber, including the prison chaplain. However, the ADOC

amended that briefing and made clear that it has made no change to the polity. In

other words, the ADOC continues to require the presence of the prison chaplain,

who is a mainline Protestant Christian, in the execution chamber during executions

and to exclude the religious advisors of the sincerely held faiths of other death row

inmates.



                                           3
     Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 4 of 25



       12.   After the District Court for the Middle District of Alabama denied the

motion for an emergency stay of execution to resolve the RLUIPA and constitutional

challenges to the ADOC's policy, Mr. Ray appealed to the Court of Appeals for the

Eleventh Circuit. On February 6,2019, a three-judge panel granted a stay "in the face

of what we see as a powerful Establishment Clause claim....                The central

constitutional problem here is that the state has regularly placed a Christian cleric in

the execution room to minister to the needs of Christian inmates, but has refused to

provide the same benefit to a devout Muslim and all other non-Christians." Ray v.

Comm% 915 F.3d 689, 695, 697 (11th Cir. 2019). The court added that Mr. Ray's

claim "may well fit under the rubric of RLUIPA as well." Id. at 700.

      13.    The ADOC then petitioned to the U.S. Supreme Court to vacate the stay

of execution. In a 5-4 decision vacating the stay, the Court concluded that Mr. Ray's

RLUIPA and Establishment Clause challenges were untimely and declined to address

the rnerits of the case. See Dunn v. Ray, 586 U.S. _,139 S. Ct. 661 (2019)(mem.).

      14.    Justice Kagan dissented. She observed that "Nile clearest command of

the Establishment Clause ... is that one religious denomination cannot be officially

preferred over another. But the State's policy does just that. Under that policy, a

Christian prisoner may have a minister of his own faith accompany him into the

execution chamber to say his last rites.       But if an inmate practices a different

religion—whether Islam,Judaism, or any other—he may not die with the minister of

his own faith by his side. That treattherit goes against the Establishment Clause's core
                                           4
     Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 5 of 25



principle of denominational neutrality." Id. at 661-62 (Kagan,J., dissenting) (internal

quotation and citation omitted).1

       15.   Less than two months later, on March 28, 2019, and without citing the

grounds, the Supreme Court granted an application for a stay of execution in the case

of a Texas inmate of the Buddhist faith who was similarly denied the presence of his

religious advisor in the execution chamber at the time of his execution. See Mul.hy v.

Collier, 587 U.S.   ,2019 WL 1410989 (2019)(mem.)("The State may not carry out

Murphy's execution ... unless the State permits Murphy's Buddhist spiritual advisor

or another Buddhist reverend of the State's choosing to accompany Murphy in the

execution chamber during the execution."). The Texas prison employed Christian

and Muslim chaplains but no chaplains of other faiths.

      16.    There is no date set for Mr. Burton's execution. Accordingly, this case

concerns the circumstances surrounding Mr. Burton's pending execution and is not

seeking and does not require a stay of execution at this time.

      17.    Mr. Burton brings this action now to avoid Mr. Rars fate—and that of

Mr. Murphy before the Supreme Court came to his aid—in being denied on

timeliness grounds the promise and reality of the right to spiritual guidance and




       Under the ADOC's policy, an inmate will, in the words of Justice Kagan, be
denied a "minister of his own faith" not only if he or she "practices a different
religion," but also if the inmate adheres to any forrn of Christianity outside the scope
of mainline Protestantism. Ray, 139 S. Ct. at 662(Kagan,J., dissenting).

                                           5
     Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 6 of 25



cornfort at the time of his execution through the presence of a religious advisor of his

faith in the execution chamber,in accordance with his sincerely held religious beliefs.

       18.    Based on the ADOC's current policy and its pattern and practice with

respect to executions, absent relief from this Court, the ADOC will continue to

enforce a policy of requiring a prison chaplain, who is a mainline Protestant Christian,

in the execution chamber at the iime of execution and of excluding the religious

advisors of the sincerely held faiths of other death row inmates,including an imam for

Mr. Burton.

                            JURISDICTION & VENUE

       19.    The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

(federal question) and 1367 (supplemental jurisdiction over state law claims).

      20.     Venue is appropriate in the Middle District of Alabama. Commissioner

Dunn is being sued in his official capacity as the Commissioner of the Alabama

Department of Corrections, which, is headquartered in Montgomery, Alabama and

within this District. 28 U.S.C. § 1391(b)(1),(c)(2).

                                      PARTIES

      21.     Plaintiff Charles L. Burton,Jr. is a citizen and a resident of the State of

Alabama. Mr. Burton is incarcerated and subject to execution at Holman by the State

of Alabama pursuant to a state court judgment of conviction for capital murder. Mr.

Burton was found guilty because the killing was committed during the course of a



                                           6
     Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 7 of 25



robbery. But Mr. Burton did not shoot anyone, did not witness the shooting, and was

outside of the business that was robbed when the shooting transpired.

      22.    Defendant Jefferson Dunn is. the Commissioner of the ADOC and is

responsible for the development and implementation of the protocol and procedures

governing the execution of death-sentenced inmates in the State of Alabama. He has

the sole authority to alter, amend, or make exceptions to the protocol and procedures

governing the execution of death-sentenced inrnates in the State of Alabatna.

                           CASE OR CONTROVERSY

      23.    There is a real and justiciable case or controversy between the parties.

      24.    Commissioner Dunn has implemented and enforced a policy that

infringes on Mr. Burton's rights under RLUIPA and ARFA and that violates the

Establishment Clause and the Free Exercise Clause of the First Amendment.

            EXHAUSTION OF ADMINISTRATIVE REMEDIES

      25.    There are no available administrative remedies to be exhausted, as "Nile

policies and procedures of the Department of Corrections for execution of persons

sentenced to death shall be exempt from the Alabama Administrative Procedure Act,

Chapter 22 of Title 41." Ala. Code § 15-18-82.1(g).

                           FACTUAL ALLEGATIONS

      26.    Mr. Burton converted to Islam in 1972 and is a devout Muslim.

      27.   The ADOC has recognized Mr. Burton as a practicing Muslim

throughout the time he has served on death row, since 1992. The ADOC has
                                           7
     Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 8 of 25



provided Mr. Burton a religious identification pass and allows him to grow a beard

and to keep a Qur'an and prayer rug in his cell.

       28.    Mr. Burton observes daily Muslim prayer rituals, meets regularly with the

two imams who visit Muslim death row inmates at Holman, and participated in a

weekly prayer service with other Muslim inmates until physical infirmities made

regular attendance difficult.

       29.    Alabama conducts executions at Holman. See Ala. Code § 15-18-82(b).

       30.   The ADOC employs a prison chaplain at Holinan.

       31.   Since 1997, the only prison chaplain employed at Holinan has been

Chaplain Chris Summers,a mainline Protestant Christian.

       32.   The ADOC takes the position that its execution protocol is secret and

not subject to disclosure.

       33.   Nonetheless, the information set forth below in Paragraphs 34-46 and

50-53 is now known regarding the State's execution protocol.

      34.    The prison chaplain is perrnitted and required to be present in the

execution chamber with the death row inmate and is permitted to provide emotional

and physical ministrations.

      35.    The ADOC conducts executions on Thursdays.

      36.    The ADOC schedules executions to begin at 6 p.m. Central Time on the

specified date.



                                           8
      Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 9 of 25



       37.    On the Monday, Tuesday, Wednesday, and Thursday of the week of an

execution, the death-sentenced inmate is permitted exclusive use of Holman's indoor

visitation yard.

       38.    On these days, the death-sentenced inmate may see his or her family,

friends, attomeys, and religious advisors who have been placed on a preapproved list.

       39.    All meetings in the visitation yard during the week of an execution are

"contact visits"—that is, they take place without a bather between the inmate and the

visitors.

       40.    The death-sentenced inmate is moved from his or her normal cell to the

death watch cell on the Tuesday before the scheduled execution.

       41.    The death watch cell is located just steps from the execution chamber.

       42.    On the day of the execution, the death-sentenced inmate is removed

from the visitation yard at approximately 4:30 p.m. Central Time and returned to the

death watch cell to await his transfer to the execution chamber.

       43.   The death-sentenced inmate is not permitted to meet with legal counsel,

friends, or family after being removed from the visitation yard on the day of the

execution.

       44.   The death-sentenced inmate is permitted to meet with his or her

religious advisor in the death watch cell before being taken to the execution chamber.

These meetings are contact visits.



                                          9
     Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 10 of 25



       45.    At some point thereafter, if the religious advisor is anyone other than the

prison chaplain, he or she is required to leave.

       46.    Depending on the circumstances, several hours may elapse between the

religious advisor's departure from the death watch cell and the death-sentenced

inmate's execution in the chamber. The prison chaplain, however, is permitted to

remain in the death watch cell during this time.

       47.    For example, during the execution of Mr. Ray, his imarn was required to

leave the death watch cell at approximately 5:15 p.m. Central Time on the day of his

execution, even though a stay was in place (and remained in place for nearly three

more hours). Mr. Ray was not removed from the death watch cell until after 8 p.m.

Central Time (after the Supreme Court vacated the stay).

       48.    As such, Mr. Ray was deprived of the presence and counsel of his imam

for more than three hours immediately preceding his execution, and at a time when he

did not know whether he was going to live or die.

      49.    The prison chaplain could have remained in the death watch cell during

this time should Mr. Ray have wanted him to stay.

      50.    During the execution, the prison chaplain stands inside the execution

chamber, facing the death-sentenced inmate, approximately four feet from the death-

sentenced inmate's feet, to the inmate's left.




                                            10
     Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 11 of 25



      51.    The death-sentenced inmate's designated execution witnesses—

including any religious advisor—are located outside the execution chamber in a room

behind a large, partially opaque window to the inmate's left.

      52.    Once in the execution chamber,a death-sentenced inmate who wishes to

have physical contact with a religious advisor while making a final prayer or engaging

in any desired religious practice rnay do so only with the prison chapkin.

      53.    During the execution, if an inmate requests prayer, the prison chaplain

will kneel at his side and pray with him.

      54.    Chaplain Summers has been present at every execution at Holman over

the past 20 years, except for that of Mt Ray.

      55.    No religious advisor of any faith other than mainline Protestantisrn has

been present in the execution chamber during an execution over the past 20 years.

      56.    The ADOC has identified no specific security concern or any other

reason to explain why a religious advisor of another faith, or another variation of the

Christian faith, could not be trained on prison protocol and allowed to be present in

the execution chamber during an execution.

      57.    The ADOC otherwise allows religious advisors who are not ADOC

employees to visit inmates on death row through a volunteer program.

      58.    The ADOC conducts a thorough security clearance of these religious

advisors and requires them to complete volunteer training. See, e.g., State of Alabama



                                            11
    Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 12 of 25



Dep't        of    Corrections     Admin.    Reg.   No.    462    (2015),   available   at

http://www.doc.state.al.us/docs/AdminRegs/AR.461.pdf.

        59.       The two imams with whom Mr. Burton visits regularly have successfully

completed the ADOC's volunteer training and are approved for physical visits

without any barrier between themselves and him.

        60.       Mr. Burton knows Chaplain Summers through his employment at

Holman. Mr. Burton has spoken to Chaplain Summers in the past but does not visit

with him for spiritual guidance and does not have a faith-based relationship with him.

        61        Mr. Burton does not believe he will derive any comfort or meaningful

guidance from the presence of Chaplain Summers in the execution chamber at the

time of his execution.           To the contrary, the prospect and reality of Chaplain

Summers's presence at Mr. Burton's execution substantially burdens his religious

exercise.

        62.       Mr. Burton accordingly objects to the presence of Chaplain Summers,or

any other chaplain of a non-Muslim faith, in the execution chamber during his

execution.

        63.       In any event, it is integral to Mr. Burton's faith that he have an imam

physically present with him at the time of his execution, and it is a substantial burden

on his religious exercise to have been denied his request for the imam's presence at

that time and place.



                                              12
     Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 13 of 25



        64.     Mr. Burton's faith teaches him that the point of transition between life

and death is irnportant and that an imam can provide spiritual guidance during this

difficult time. Mr. Burton believes that having an imam in the execution chamber

with him at the time of execution would provide him spiritual comfort and help

relieve his struggle as he passes, including by holding his hand, praying with him in his

final moments, and easing the ttansition between the worlds of the living and the

dead.

        65:     An imam also could help Mr. Tiurton remember a declaration of faith

and other supplications that are recited by Muslims at the time of death. An imam

could offer prayers expressing Mr. Burton's spiritual intention to be positioned in the

ditection of Mecca, as is the recommended practice, even. if Mr.. Burton. cannot

physically face this direction in the execution chamber. An imam could also recite

verses from the Qur'an which, according to the Muslim tradition, will relieve the

pangs of death.

        66.     The promise and reality of these practices would provide Mr. Burton

comfort, strengthen his resolve, and help him properly express to God his repentance

for any wrongs he has committed.

        67...   Mr. Burton has opted for nitrogen hypoxia as the method of his

execution. Regardless of the execution method, the ADOC has had a policy of

requiring the prison chaplain and no other religious advisor in the execution chamber

at the time of execution:
                                            13
     Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 14 of 25



       68.    Based on the ADOC's policy and its pattern and practice over decades

of executions, absent relief from this Court, the prison chaplain, who is a mainline

Protestant Christian, and not an imam will be present in the execution chamber at the

time of Mr. Burton's execution regardless of the method of execution.

                          FIRST CAUSE OF ACTION
     Violation of the Religious Land Use and Institutionalized Persons Act
                              (42 U.S.C.§ 2000cc)

       69.    Mr. Burton re-alleges and incorporates by reference the allegations set

forth in Paragraphs 1-68 above.

       70.    RLUIPA,in relevant part, provides:

              No government shall impose a substantial burden on the religious
              exercise of a person residing in or confined to an institution . . .
              even if the burden results from a rule of general applicability,
              unless the government demonstrates that imposition of the
              burden on that person—

              (1)    is in furtherance of a compelling governmental interest; and

              (2)    is the least restrictive nieans of furthering that compelling
                     governmental interest.

42 U.S.C. § 2000cc-1(a); see also Holt v. Hobbs, 135 S. Ct. 853, 862 (2015) ("RLUIPA

provides greater protection [than the First Amendment]. RLUIPA's 'substantial

burden' inquiry asks whether the government has substantially burdened religious

exercise ... not whether the RLUIPA claimant is able to engage in other forms of

religious exercise.").




                                           14
     Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 15 of 25



        71.   The ADOC "receives Federal financial assistance" and is subject to

RLUIPA. 42 U.S.C. § 2000cc-1(b)(1).

        72.   Mr. Burton is an institutionalized person under RLUIPA. 42 U.S.C.

§ 1997(1),(3); § 2000cc-1(a).

        73.   Mr. Burton is a devout Muslim who holds a sincere religious belief that

the presence of an imam in the final moments of life is an important aspect of his

exercise of religion. Mr. Burton also holds a sincere religious belief that the presence

of the prison chaplain—a mainline Protestant Christian—in the execution chamber

will not only deprive him of any spiritual comfort but will in fact cause him spiritual

harm.

        74.   The ADOC poli.cy therefore violates Mr. Burton's rights under RLUIPA

in two overlapping, yet distinct, respects.

        75.   First, the ADOC policy of prohibiting an imam in the execution

chamber at the time of Mr. Burton's execution viola.tes RLUIPA by substantially

burdening Mr. Burton's religious exercise without adequate justification.

        76.   The ADOC has recognized the importance of religious counsel at the

time of death by, for decades, requiring the prison chaplain to be present in the

execution chamber.

        77.   Moreover, declining to accommodate Mr. Burton's sincere religious

belief by allowing his imam in the execution chamber does not further a compelling

governmental interest or any governmental interest for that matter. In any event,
                                              15
    Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 16 of 25



excluding an imam from the execution chamber is not the least restrictive means of

furthering any compelling governmental interest,particularly when the State has, for

decades, demonstrated its ability to allow the prison chaplain in the execution

chamber without compromising any such interest.

      78.     Additionally, as RLUIPA itself makes clear, a government may need to

"incur expenses in its own operations to avoid imposing a substantial burden on

religious exercise." 42 U.S.C. § 2000cc-3(c); see also Holt, 135 S. Ct. at 860.2

       79.    Second, the ADOC policy of requiring the prison chaplain, a mainline

Protestant Christian, in the execution chamber over Mr. Burton's religious objection

also violates RLUIPA by substantially burdening his religious exercise without

adequate justification.

      80.     Moreover, the requirement of the prison chaplain, a mainline Protestant

Christian, in the execution chamber at the time of a Muslim inmate's execution does

not fu.rther any compelling governmental interest. In any event, the mandatory




2
       Mr. Burton need not establish or negate a compelling governmental interest or
that the means selected are the least restrictive, as that burden rests on Commissioner
Dunn. 42 U.S.C. § 2000cc-2(b) ("Mlle government shall bear the burden of
persuasion on any element of the claim, except that the plaintiff shall bear the burden
of persuasion" as to whether the challenged action "substantially burdens the
plaintiffs exercise of religion."); Holt, 135 S. Ct. at 864 (under "RLUIPA's rigorous
standard," the institution "is require[d] ... not merely to explain why it denied an
exemption but to prove that denying the exemption is the least restrictive means of
furthering a compelling governmental interese').

                                            16
     Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 17 of 25



presence of the prison chaplain in the execution chamber is not narrowly tailored to

achieve any such interest.

                          SECOND CAUSE OF ACTION
             Violation of the Alabama Religious Freedom Amendment
                              (Ala. Const. Art. I,§ 3.01)

       81.    Mr. Burton re-alleges and incorporates by reference the allegations set

forth in Paragraphs 1-80 above.

       82.    The Alabama Religious Freedorn Arnendment to the State Constitution

provides:

      (a)     Government shall not burden a person's freedom of religion even
              if the burden results frorn a rule of general applicability, except as
              provided in subsection (b).

      (b)     Government may burden a pers6n's freedom of religion only if it
              demonstrates that application of the burden to the person:

             (1)    Is in furtherance of a compelling governmental interest; and

             (2)    Is the least restrictive means of finthering that compelling
                    governmental interest.

Ala. Const. Art. I, § 3.01.

       83.    The ADOC policy violates the ARFA in two overlapping, yet distinct,

respects.

      84.     First, the ADOC policy of prohibiting an irnam in the execution

chamber at the time of execution violates the ARFA by substantially burdening Mr.

Burton's religious exercise without adequate justification. Among other things, the



                                            17
    Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 18 of 25



ADOC has recognized the importance of religious counsel at the time of death by, for

decades, requiring the prison chaplain to be present in the execution chamber.

      85.       Moreover, declining to accommodate Mr. Burton's sincere religious

belief by allowing his imam in the execution chamber does not further a compelling

governmental interest or any government interest for that matter. In any event,

excluding an imam from the execution chamber is not the least restrictive means of

furthering any compelling governmental interest—particularly when the State has, for

decades, demonstrated its ability to allow the prison chaplain in the execution

chamber without compromising any such interest.

      86.       Second, the ADOC policy of requiring the prison chaplain, a mainline

Protestant Christian, in the execution chamber over Mr. Burton's religious objection

also violates the ARFA by substantially burdening Mr. Burton's religious exercise

without adequate justification,

      87.       Moreover, the requirement of the prison chaplain, a mainline Protestant

Christian, in the execution chamber at the time of a Muslim inmate s execution does

not further any compelling governmental interest, In any event, Chaplain Summers'

mandatory presence in the execution chamber is not narrowly tailored to achieve any

such interest




                                           18
    Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 19 of 25



                          THIRD CAUSE OF ACTION
            Violation of the First Amendment's Establishment Clause
             (U.S. Const. arnend. I, as enforced by 42 U.S.C.§ 1983)

      88.     Mr. Burton re-alleges and incorporates by reference the allegations set

forth in Paragraphs 1-87 above.

      89.    Federal law permits a cause of action to be brought against any "person

who, under color of any statute, ordinance, regulation, custom, or usage, of any

State ... subjects, or causes to be subjected, any citizen of the United States ... to the

deprivation of any rights, privileges, or immunities secured by the Constitution and

laws," and that such person "shall be liable to the party injured in an action at law, suit

in equity, or other proper proceedings for redressll" 42 U.S.C. 5 1983.

      90.    Under the First Amendment,"Congress shall make no law respecting an

establishment of religion." U.S. Const. amend. L This command is also binding on

the states through the due process guarantee of the Fourteenth Amendment. See, e.g.,

Cantwell v. Connecticut, 310 U.S. 296,303 (1940).

      91.    `The clearest command of the Establishment Clause is that one religious

denomination cannot be officially preferred over another." Ray, 915 F.3d at 695

(quoting Larson v. Valente, 456 U.S. 228, 244 (1982)). When government action

conveys a denominational preference, it is subject to strict scrutiny. Larson, 456 U.S.

at 246.




                                            19
    Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 20 of 25



      92.    To survive strict scrutiny, the dassification must be "narrowly tailored

... [to] further [a] compelling governmental interestl]." Grat. v. Bollinger, 539 U.S.

244,270(2003)(quotations omitted).

      93.    The ADOC has created a denominational preference by prohibiting an

imam from joining Mr. Burton in the execution chamber, while requiring the presence

of the prison chaplain, a mainline Protestant Christian.

      94.    The ADOC furthers no compelling governmental interest, or any

governmental interest for that matter, by preventing an imam from joining Mr.

Burton in the execution chamber at the time of his execution. In any event, that

prohibition is not narrowly tailored to achieving any such interest.

      95.    There is also no compelling governmental interest in the ADOC's policy

of requiring the prison chaplain, a mainline Protestant Christian, in the execution

chamber at the time of a Muslim inmate's execution. In any event, that policy is not

narrowly tailored to achieve any such interest.

      96.    Accordingly, the ADOC policy of requiring the presence of the prison

chaplain, a mainline Protestant Christian, in the execution chamber at the time of Mr.

Burton's execution, but excluding religious advisors of other faiths like an imam,

violates the Establishment Clause of the First Amendment.3



3
      This claim would apply if the prison chaplain were Catholic,Jewish, Buddhist,
or any other religion or denomination Mr. Burton does not practice. Likewise, the
claim would lie in a non-Muslim's challenge to the presence of a Muslim chaplain, or a
                                           20
     Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 21 of 25



                         FOURTH CAUSE OF ACTION
             Violation of the First Amendment's Free Exercise Clause
              (U.S. Const. amend. I, as enforced by 42 U.S.C.§ 1983)

       97.    Mr. Burton re-alleges and incorporates by reference the allegations set

forth in Paragraphs 1-96 above.

       98.    Federal law permits a cause of action to be brought against any "person

who, under color of any statute, ordinance, regulation, custom, or usage, of any

State ... subjects, or causes to be subjected, any citizen of the United States ... to the

deprivation of any rights, privileges, or immunities secured by the Constitution and

laws," and that such person "shall be liable to the party injured in an action at law, suit

in equity, or other proper proceedings for redress[.]" 42 U.S.C. § 1983.

       99.    Under the First Amendment, "Congress shall make no law

prohibiting the free exercise" of religion. U.S. Const. amend. I. This command is

also binding on the states through the due process guarantee of the Fourteenth

Amendment. See, e.g., Cantwell, 310 U.S. at 303 (1940).


refusal to allow a non-Muslim inmate a religious advisor comporting with that
inmate's sincerely held religious beliefs.
        Although this claim more accurately and comprehensively arises under the
Establishment Clause, equal protection principles also weigh heavily in favor of the
relief sought. See, e.g., Obelgefell v. Hodges, 135 S. Ct. 2584,2603 (2015)("Rights implicit
in liberty and rights secured by equal protection may rest on different precepts and are
not always co-extensive, yet in some instances each may be instructive as to the
meaning and reach of the other. In any particular case one Clause may be thought to
capture the essence of the right in a more accurate and comprehensive way, even as
the two Clauses may converge in the identification and definition of the right.")
(citations omitted).

                                            21
     Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 22 of 25



       100. The ADOC's policy of requiring and permitting only the prison

chaplain, a mainline Protestant Christian, and allowing no other religious advisor—

including an ima.m for Mr. Burton—into the execution chamber at the time of

execution infringes on Mr. Burton's free exercise of religion.

       101. There is no valid and rational connection between the ADOC's policy

and any purported government interest in security. Indeed, the ADOC has not

identified any particular security concern, and the fact that the ADOC trained and

allows Chaplain Summers into the execution chamber demonstrates the feasibility of

having a religious advisor present and undermines any argument to the contrary.

       102. Furthermore, Mr. Burton has no altemative means of receiving the

spiritual guidance and comfort of a religious advisor of his faith at the time of his

execution.

       103. The accommodation of Mr. Burton's request will not cause significant

burden to the ADOC. The ADOC trains and provides security clearances to

volunteer chaplains who visit death-sentenced inmates at Holman. The two imams

with whom Mr. Burton visits regularly already have received that training and

clearance. Any additional training to be present in the execution chamber at the time

of execution will be slight.

       104. For these same reasons, the ready alternative of allowing an imam to

accompany Mr. Burton in the execution chamber at the time of his execution will be

of de minimis cost to the ADOC.
                                          22
     Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 23 of 25



       105. Based on all the relevant factors, the ADOC policy is not reasonably

related to a legitimate penological interest. See Turner v. Saficy, 482 U.S. 78 (1987).

       106. Accordingly, the ADOC policy and practice of requiring the presence of

the prison chaplain, a mainline Protestant Christian, in the execution chamber at the

time of Mr. Burton's execution violates the Free Exercise Clause.

       107. Relatally, the ADOC's exclusion of religious advisors of other faiths,

including an imam for Mr. Burton,likewise violates the Free Exercise Clause.

       108. Additionally, the ADOC's approach independently violates the general

non-discrimination pinciples articulated in Trinity Lutheran Church of Columbia, Inc. v.

Comer, 582 U.S.       137 S. Ct. 2012 (2017) and Masterpiece Cakeshop, Ltd. v. Colorado

Civil Rights Commission, 584 U.S.     , 138 S. Ct. 1719 (2018), as well as the historical

understandings of the Free Exercise Clause to provide accommodations to religious

minorities such as Mr. Burton. See, e.g, Michael W. McConnell, The Origins and

Historical Understanding ofFree Exervise ofReligion, 103 HAkv.L. REV. 1409 (1990).

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Charles Burton, Jr. respectfully requests that this

Court grant the following relief:

      1.     Issue a declaratory judgrnent that the ADOC policy violates Mr.

Burton's rights under RLUIPA, ARFA, the Establishment Clause of the First

Amendment,and the Free Exercise Clause of the First Amendment;



                                            23
    Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 24 of 25



      2.     Grant a permanent injunction requiring Commissioner Dunn (and his

successors and agents) to permit Mr. Burton a religious advisor of his same faith

present in the execution chamber at the time of execution, regardless of the method

of execution, subject to proper screening, training, and regulation;

      3.     Grant a permanent injunction enjoining Commissioner Dunn (and his

successors and agents) from requiring the presence of a prison chaplain who is not of

the same religious faith as Mr. Burton in the execution chamber at the time of

execution, regardless of the method of execution;

      4.     Award all reasonable attorneys' fees, costs, and expenses incurred in

prosecuting this action; and

      5.     Grant such other relief as this Court deems proper and just.



                                        Respectfully submitted,




                                        MATr D.S
                                        NEB • .s4/°°11'°--
                                                     3 No.22968
                                                 IP :AR
                                        SPENCER J.HAHN
                                        OREGON BAR No.043027
                                        JOHN ANTHONY PALOMBI
                                        KENTUCKY BAR No.86784
                                        ASSISTANT FEDERAL DEFENDERS
                                        FEDERAL DEFENDERS FOR THE
                                          MIDDLE DISTRICT OF ALABAMA
                                        817 SOUTH COURT STREET
                                        MONTGOMERY,AL 36104
                                        (334) 834-2099

                                          24
    Case 2:19-cv-00242-RAH-SMD Document 1 Filed 04/04/19 Page 25 of 25



                                  Spencer_Hahn@fd.org
                                  John_Palornbi@fd.org
                                  Matt Schulz@fd.org

                                  Anand Agrieshwar (pm hac vice filed herewith)
                                  New York Bar No. 2591030
                                  ARNOLD & PORTER
                                    KAYE SCHOLER LLP
                                  250 West 55th Street
                                  New York, NY 10019
                                  212-836-8000
                                  anand.agneshwar@amoldporter.corn

                                  Paige Sharpe (pm hac vice filed herewith)
                                  District of Columbia Bar No. 982433
                                  ARNOLD & PORTER
                                    KAYE SCHOLER LLP
                                  601 Massachusetts Ave, NW
                                  Washington,DC 20001
                                  202-942-5000
                                  paige.sharpe@amoldporter.corn

                                  James A. Sonne (pro hac vice filed herewith)
                                  California Bar No. 250759
                                  Zeba A. Huq (pro hac vice filed herewith)
                                  California Bar No. 261440
                                  STANFORD LAW SCHOOL
                                  RELIGIOUS LIBERTY CLINIC
                                  559 Nathan Abbott Way
                                  Stanford, CA 94305
                                  650-723-1422
                                  jsonne@law.stanford.edu
                                  zebahuq@law.stanford.edu

                                  Counselfor Charles L. Burton,Jr.


April 4,2019




                                    25
